Citation Nr: 0805066	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  99-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert E. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefit sought 
on appeal.  The veteran, who served on active duty from June 
1965 to June 1967, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the veteran's claim for further 
development in November 2000 and October 2003.  Thereafter, 
in January 2006, the Board remanded the claim for a third 
time for the purpose of verifying the veteran's claimed 
stressors causing his PTSD.  The requested development has 
been completed; and the case has been returned to the Board 
for further consideration.

The Board observes that a review of the veteran's claims file 
reveals that the veteran was denied service connection for a 
psychiatric disorder in a rating decision dated in March 
1992; and that he submitted a statement in October 1992 that 
appears to constitute a notice of disagreement to that rating 
decision.  No Statement of the Case was prepared in response 
to the veteran's October 1992 statement. Rather, the RO 
viewed a subsequent statement from the veteran as a request 
to reopen a claim of entitlement to service connection for a 
psychosis; and denied this claim in a rating decision dated 
in June 1995.  As it appears that the March 1992 rating 
decision was not a final decision, this issue is REFERRED to 
the RO for appropriate review and action. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for  PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in February 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
service connection claim.  The February 2006 letter informed 
the veteran that additional information or evidence was 
needed to support his service connection claim; and asked the 
veteran to send the information to VA. Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(Pelegrini II).  

Although the February 2006 letter was not sent prior to the 
initial adjudication of the veteran's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, his service connection claim was 
readjudicated, and the  veteran was provided a Supplemental 
Statement of the Case in July 2007. See Mayfield  v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007) [Mayfield III].
 
The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The veteran has also been 
afforded two VA examinations in connection with his claim. 
See 38 C.F.R. § 3.159(c)(4); VA examination reports dated in 
August 1997 and February 2003. 

Lastly, since the Board has concluded that the preponderance 
of the evidence is against the veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned to this claim are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

B.  Law & Analysis

The veteran contends that he is entitled to service 
connection for PTSD on the basis that he experienced several 
traumatic events while serving in Vietnam. See the veteran's 
December 1995 and August 1997 statements; August 1997 VA 
examination report.  Specifically, the veteran alleges that 
upon first arriving in Vietnam in February 1966, his convoy 
was hit by enemy fire while going through a "rubber 
plantation," resulting in several soldiers being wounded or 
killed. Id.; June 1996 VA nexus letter; July 1999 argument 
from the veteran's attorney.  The veteran also reports being 
traumatized by the death of three soldiers in his unit who 
were killed by having their throats slit while showering at 
night. December 1995 statement; June 1996 nexus letter.  In 
addition, the veteran has reported being traumatized by 
events that include (1) having to fire his weapon upon 
Vietnamese fishing boats while on guard duty, (2) being 
exposed generally to motor rounds, machine gun fire and rifle 
fire while evacuating Vietnamese civilians from one city to 
another, (3) being pulled 75 feet into the air when a rope 
wrapped around his legs on ship and (4) participating in the 
transportation of  Vietnamese prisoners who were bound and 
blindfolded by helicopter to prison camps. December 1995 and 
August 1997 statements.  In terms of the latter events listed 
above (numbered 1-4), the Board observes that it previously 
found that these alleged stressor events lacked sufficient 
detail for RO investigation and confirmation; and advised the 
veteran that additional information was needed to assist in 
verification of these stressors. January 2006 BVA remand.  To 
date, the veteran has not provided such information.   

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  As such, the 
appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three PTSD service 
connection elements, service connection must generally be 
denied.


The veteran's service records do not show that he was 
involved in actual combat.  Rather, these records reveal that 
the veteran had a military occupation specialty of supply 
handler; is considered to have foreign service in Vietnam 
from February 1966 to February 1967 during which time he 
worked as a fork-lift operator and longshoreman's helper; and 
that he was assigned to 870th Transportation Company 
(Terminal Service) in Vietnam. See DD Form-214; service 
personnel records. See also February 1991 VA examination 
report, p. 1 (the veteran reported working as a longshoreman 
in Vietnam, unloading ships).  The veteran's service 
personnel records also show that the veteran was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
National Defense Medial and the Sharpshooter Badge for his 
service, commendations that are not reflective of involvement 
in actual combat. See also veteran's Social Work Service 
information questionnaire (veteran reported that he served as 
combat support in service rather than combat).  Based upon 
this evidence, the Board finds that the veteran is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b); and verification of his alleged PTSD 
stressors is required for service connection to be granted in 
this case. See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 
6 Vet. App. 91, 93 (1993); see also Collette v. Brown, 82 
F.3d 389 (1996).

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the veteran has been diagnosed with 
PTSD. See June 1996 VA nexus letter; August 1997 VA 
examination report; February 2003 VA examination report.  
This diagnosis constitutes a current disability for VA 
purposes and fulfills the requirements of the first element 
for service connection in this case.

With regard to the second element (a link between the 
veteran's diagnosis and an 
in-service stressor), the Board observes that the claims file 
contains a June 1996 statement from the veteran's VA medical 
provider and a February 2003 VA examination report in which 
the veteran was diagnosed with PTSD based upon the stressor 
events outlined above.  The Board finds the above-referenced 
documents to be of questionable value in light of the lack of 
verification of the veteran's alleged stressor events 
(discussed in more detail below).  Regardless, for the sake 
of argument, the Board assumes that these records satisfy the 
requirement of the second element of the PTSD test.  

However, with regard to the third element necessary for a 
grant of service connection in the case (credible supporting 
evidence that the claimed in-service stressor occurred), the 
Board finds that the veteran's service personnel and medical 
records fail to provide competent evidence supportive of his 
claim.  As set forth above, the detailed stressor events 
outlined by the veteran essentially indicate that he was 
exposed to a combat situation that traumatized him when he 
arrived in Vietnam in February 1966 and that he was also 
traumatized by the death of three soldiers in his unit who 
were killed while they were showering at night. December 1995 
statement; June 1996 nexus letter.  In an effort to 
corroborate the veteran's alleged stressor events, the RO 
requested information from the United States Joint Services 
Records Research Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit Records (CRUR)) 
pertaining to the veteran's assigned service unit, the 870th 
Transportation Company (Terminal Service).  Specifically, the 
RO asked JSRRC to research information as to the veteran's 
reports of being part of a convoy that was attacked in 
February 1966 in Cam Ranh Bay while he was assigned to the 
870th Transportation Company.  In addition, the RO asked 
JSRRC to attempt to verify the deaths of the three servicemen 
from the 870th Transportation Company reported by the veteran 
(named R.N., G.T., and N.A.).  The RO did not request 
information as to the other stressor events alleged by the 
veteran since the veteran failed to provide sufficient 
information that could be used to investigate these events. 
January  2006 BVA decision, pgs. 3-4. 

In response to the RO's first request, JSRRC reviewed the 
unit history submitted by the 870th Transportation Company 
for the calendar year 1966.  This history documents that the 
main body of the 870th Transportation Company arrived in Cam 
Ranh Bay, Vietnam between February 10, 1966 and February 20, 
1966; and that the unit's equipment arrived in March 1966.  
In terms of convoys, the history details that one convoy 
occurred in March 1966.  However, it does not report that a 
convoy attack occurred. See June 2007 response to RO's 
request.  In light of the purpose of a service unit history 
in terms of detailing a unit's day-to-day activities and the 
specificity in which these documents are normally created, it 
seems unlikely to the Board that if a convoy were attacked 
and several servicemen were wounded and/or killed during this 
event that such an attack would not be documented in the unit 
history.  In coming to this conclusion, the Board 
acknowledges the veteran's attorney's argument that the 
military situation at Cam Ranh, Vietnam subjected U.S. 
transportation assets to enemy attack on an ongoing basis; 
and therefore, the veteran very likely came under attack. 
July 1999 argument from the veteran's attorney.  However, the 
Board finds this argument not to be persuasive for the 
following reasons.  The veteran's attorney seems to be 
putting forth an argument similar to that found in the case 
of Pentecost v. Principi, 16 Vet. App. 124 (2002) - that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary. See, also, Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, the facts in this case are 
distinguishable because there is no independent evidence of 
the occurrence of the claimed in- service stressors - either 
in that the veteran was personally subject to such an attack 
or that his unit was subject to such an attack, from which 
his presence could be inferred.  Therefore, the Board finds 
that this alleged PTSD stressor has not been corroborated by 
credible supporting evidence.

As for the RO's request for verification of the veteran's 
second stressor event (the deaths of R.N., G.T., and N.A.), 
JSRRC reviewed the U.S. Army Vietnam Casualty database in 
addition to the unit history for the 870th Transportation 
Company.  JSRRC reported that the U.S. Army Vietnam Casualty 
database did not contain the names of the servicemen who were 
allegedly killed as reported by the veteran.  Rather, the 
database reflected the deaths of two different soldiers that 
died on different dates from the 10th Transportation 
Battalion, the higher headquarters of the 870th 
Transportation Company, during the veteran's tour of duty in 
Vietnam; and indicated that one soldier died in an accident 
and the other drowned.  In terms of the unit history, the 
Board observes that the JSRRC did not indicate that their 
review of these records revealed any information as to the 
deaths of three servicemen from the 870th Transportation 
Company during an ambush at night while they showered. Id.  
Although the JSRRC indicated that a morning reports search 
should be performed to determine casualties received by the 
870th Transportation Company during the year 1966, the Board 
finds that the RO's failure to perform such a search was not 
prejudicial to the veteran in light of the fact that a unit 
history review was undertaken in this case.  It seems far 
more likely that the information reported by the veteran (the 
ambush deaths of three men in his unit) would be included in 
the 1966 unit history in comparison to the morning reports if 
such events occurred.  Thus, based upon this evidence, the 
Board finds that the veteran's second alleged PTSD stressor 
has not been corroborated by credible supporting evidence.  

Absent a corroborated stressor, the Board cannot find that 
either of the veteran's claimed in-service stressors 
occurred.  In making this decision, the Board acknowledges 
that a review of the veteran's service medical records reveal 
that the veteran reported at the time he separated from 
service that he was having frequent trouble sleeping, was 
experiencing depression/excessive worry and was experiencing 
nervousness.  Notably, the veteran did not report this 
symptomatology upon his entrance into service. See May 1965 
and June 1967 reports of medical history form.  While the 
Board has considered this evidence in evaluating the 
veteran's claim, the Board finds this evidence insufficient 
by itself to corroborate the veteran's stressor events since 
it is subjective in nature rather than evidence indicative of 
an in-service stressor event actually occurring.  In 
addition, the Board finds this evidence to be less persuasive 
than the other evidence of record in light of the fact that 
the veteran reported upon discharge from service that he had 
experienced the above-referenced symptomatology since 
childhood rather than in response to a specific event in 
service. June 1967 report of medical history (physician noted 
in the explanation portion of the medical history form that 
the veteran reported being "nervous, depressed, [and having] 
insomnia since childhood").     

Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD must be denied.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, the Board finds that 
the preponderance of evidence is against the veteran's claim 
and as such, the doctrine of reasonable doubt is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
MICHELLE KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


